Citation Nr: 0936301	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for headaches.

2. Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability.

3. Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

4. Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

5. Entitlement to a temporary total rating for October 24, 
2003 right knee surgery requiring convalescence. 

6. Entitlement to a temporary total rating for November 25, 
2003 left knee surgery requiring convalescence. 




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1991 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 and July 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA). The Veteran was afforded a July 2009 
Board videoconference hearing before the undersigned Veterans 
Law Judge. The hearing transcript is associated with the 
record. 

The Veteran raised a claim for total disability based upon 
individual unemployability (TDIU) at the July 2009 Board 
hearing. The record reflects that the Veteran is presently 
employed rendering the claim for TDIU moot.  

The issue of service connection for headaches is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDINGS OF FACT

1. By rating decision in August 1996, the RO denied the 
Veteran's service connection claim for a right shoulder 
disability; the Veteran did not file a notice of disagreement 
to commence appellate review of his claim.

2. Evidence received since the August 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.

3. The Veteran's left knee disability is not productive of a 
limitation of motion in the flexion of 30 degrees or less, or 
limitation of motion in the extension of the leg of at least 
15 degrees or more.

4. The Veteran's right knee disability is not productive of a 
limitation of motion in the flexion of 30 degrees or less, or 
limitation of motion in the extension of the leg of at least 
15 degrees or more.

5. The October 24, 2003 arthroscopic right knee surgery did 
not necessitate a convalesce period. 

6. The November 25, 2003 arthroscopic left knee surgery 
precluded the Veteran from working for approximately one 
month.  


CONCLUSIONS OF LAW

1. The August 1996 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
a right shoulder disability. 38 U.S.C.A. §§ 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 
(2008).

3. The criteria for a rating in excess of 20 percent for 
degenerative joint disease, right knee, on account of 
limitation of motion have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003-
5010, 5260, 5261 (2008).

4. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003-5010, 5260, 5261 (2008).

5. The criteria for a temporary total rating, pursuant to 38 
C.F.R. § 4.30, for October 2003 right knee surgery are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.30 (2008).

6. The criteria for a temporary total rating, pursuant to 38 
C.F.R. § 4.30, for November 2003 left knee surgery are met 
for a period of one month. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in November 2003, 
November 2004, April 2005, and August 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part. These revisions 
are effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until an August 2008 letter. Although this notification 
obligation was not met before the initial RO decision in July 
2005, the Board finds this timing error non-prejudicial since 
his petition to reopen and service connection claim are 
denied, rendering the content of the notice moot. The August 
2008 letter from the RO to the Veteran furnished notification 
complaint with the Court of Appeals for Veteran's Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). 
The Veteran was afforded an opportunity to respond in light 
of this notice before subsequent adjudication in the April 
2009 Supplemental Statement of the Case. The Board finds that 
the RO fulfilled its duty to notify.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. Service treatment 
records, VA examination reports, and VA treatment records are 
associated with the claims file. The Veteran was not afforded 
a VA examination for his right shoulder disability. Because 
the Veteran's petition to reopen this claim is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach). 

The Veteran has not made the RO or the Board aware of any 
additional outstanding evidence that needs to be obtained in 
order to fairly decide his claims. All relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained, and the case is ready for appellate 
review.

Analyses

Petition to reopen a claim of service connection for a right 
shoulder disability 

The Veteran seeks to reopen a claim of service connection for 
a right shoulder disability based on the submission of new 
and material evidence. The Board finds that new and material 
evidence has not been received, and the petition to reopen 
will be denied. 

In an August 1996 decision, the RO denied the Veteran's claim 
of service connection for a right shoulder disability. This 
decision is final. 38 U.S.C.A. § 7105(c). The Veteran filed a 
February 2005 petition to reopen the claim based on the 
submission of new and material evidence.

When a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In August 1996, the RO denied service connection for a right 
shoulder disability since the record did not show any 
treatment in service or a nexus between the complaints of 
shoulder pain and active service. 

Since the August 1996 RO decision, VA treatment records show 
complaints of shoulder pain. A VA treatment note, dated March 
2000, reflected pain complaints, but upon physical 
examination the Veteran's right shoulder showed a normal 
range of motion and crepitation. The physician diagnosed 
probable degenerative changes. VA treatment notes, dated 
March 2005, reflect that the Veteran again complained of 
increasing right shoulder pain. On physical examination, 
there was a significant limited range of motion. At the July 
2009 Board videoconference hearing, the Veteran stated that 
he continued to experience right shoulder pain that limited 
his ability to move his right arm. 

The available medical evidence does not show that the 
Veteran's right shoulder pain is etiologically related to 
service See Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the Veteran's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service). Without any 
newly submitted probative evidence showing a right shoulder 
disability that is etiologically related to service, the 
petition to reopen the claim is denied. 
38 C.F.R. § 3.156. 

Increased ratings

Disability ratings are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the Veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 
38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. § 
4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Bilateral Knee Disability

The Veteran is presently in receipt of service connection for 
arthritis in both knees, medial collateral ligament laxity of 
the left knee, and medial and lateral collateral laxity of 
the right knee. 

A VA knee examination report, dated May 2001, is associated 
with the record. The Veteran reported experiencing bilateral 
knee pain and instability. During physical examination, the 
Veteran presented a full range of motion in both knees, but 
the examiner noted mild laxity in both knees. X-ray studied 
confirmed osteoarthritis in both knees and the examiner 
diagnosed bilateral degenerative arthritis.

VA treatment records reflect that the Veteran underwent 
arthroscopic surgery for his right knee in October 2003. The 
surgery revealed a tear on the posterior portion of the 
medial meniscus. A post-operative note a week following the 
surgery showed no complications. Specifically, the puncture 
wounds were clean, there was no effusion, and a full range of 
motion was present. However, the Veteran complained about his 
left knee and the examiner diagnosed medial plica. Upon 
examination of the left knee, no effusion was noted and the 
Veteran exhibited a full range of motion in his left knee. 
The physician recommended an arthroscopic procedure for the 
left knee. 

In November 2003, VA treatment notes reflected left knee 
arthroscopic surgery. The surgery confirmed a tear of the 
medial meniscus and small medial plica. No complications were 
noted. A week following surgery the Veteran complained of 
pain in his left knee. Edema was noted upon physical 
examination. The physician advised the Veteran not to work 
for three weeks and encouraged him to pursue physical 
therapy.   

The Veteran was afforded a December 2003 VA examination. He 
reported that he was undergoing physical therapy for his left 
knee following the arthroscopic surgery and that he cannot 
fully extend the left knee. He reported that the October 2003 
right knee surgery relieved some of the right knee pain, but 
he still experienced pain, particularly with weight bearing 
activities. On physical examination of the right knee, the 
range of motion in extension went to 0 degrees and flexion 
went to 120 degrees. The examiner noted that swelling or 
instability were not present. For the left knee, the range of 
motion was restricted to 10 degrees extension and flexion was 
limited to 90 degrees. The examiner noted mild laxity due to 
inability to fully extend knee and residual swelling from the 
surgery. He stated that the Veteran should regain full range 
of motion of the left knee by continuing physical therapy. 

VA treatment notes, dated March 2004, reflected that the 
Veteran did not have significant pain with his knees, but 
remained unable to run or jog. Physical examination showed a 
full range of motion with no effusion or instability. The 
physician remarked that the Veteran was doing reasonably well 
following the arthroscopic procedures in both knees. 
Subsequent May 2004 VA treatment notes confirmed that the 
Veteran continued to wear braces for both knees due to 
instability. The physical examination reflected a full range 
of motion with no effusion in both knees. However, the 
examiner noted some instability. An August 2004 VA treatment 
note showed that the Veteran complained of bilateral knee 
pain. During physical examination, the physician noted 
instability and 30 degree of limitation in flexion motion for 
both knees. However, both knees were stable in extension 
motion. The physician diagnosed bilateral knee medial laxity 
with the left knee worse than the right knee. He recommended 
the Veteran return on an as needed basis.   

The Veteran was reexamined by VA in September 2008. He 
affirmed having pain, weakness, stiffness, swelling, and 
fatigue with both knees. He used a medication regimen and 
rest to alleviate the knee pain. The Veteran stated that he 
limited walking to avoid pain flare-ups. On physical 
examination, the VA physician noted a full range of motion in 
both knees. He claimed at 90 degrees excruciating pain began. 
Nevertheless, he was able to complete three repetitions. X-
ray studies returned normal. The VA physician diagnosed 
degenerative joint disease with a normal examination. 

At the July 2009 Board videoconference hearing, the Veteran 
testified that he could not walk longer than 15 to 20 minutes 
and experienced knee stiffness while sitting for prolonged 
periods. The bilateral knee pain was constant and flare-ups 
occurred on occasion. He could not bend his knees more than 
45 degrees without pain. 

As noted, the Veteran is presently in receipt of a 10 percent 
rating for each knee based on degenerative arthritis. The 
evidence does not show that a rating in excess of 10 percent 
for either knee based on arthritis is warranted, and the 
claims will be denied. 

The Veteran's arthritic knee disabilities are rated under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 
5003. Diagnostic Code 5003 states that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion. Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent rating. See 38 C.F.R. § 4,71a, 
Diagnostic Codes 5003, 5010.

Limitation of motion of the knee is rated by measuring the 
flexion and extension of the leg. Under Diagnostic Code 5260, 
limitation of flexion of the leg, provides a noncompensable 
rating if flexion is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees. See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Diagnostic Code 5261, limitation of extension, of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
38 C.F.R. § 4.71, Plate II (2008) (showing normal flexion and 
extension as between 0 degrees and 140 degrees). 

The Board must consider a Veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes. 38 C.F.R. §§  4.40, 4.45; See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a Veteran. In accordance, the 
Veteran's reports of pain have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

X-ray studies confirm the presence of degenerative arthritis 
in both knees. The findings from three physical examinations 
at different times showed that the Veteran had a full range 
of motion in both knees. See October 2003 and March 2004 VA 
treatment records; September 2008 VA examination report. The 
physician conducting the September 2008 VA examination noted 
the Veteran's reports of pain at 90 degrees. However, he 
remarked that the Veteran could perform more than three 
repetitions of full motion despite his reported 
"excruciating" pain. At the July 2009 videoconference 
hearing, the Veteran reported that knee pain began when he 
bent either of knee more than 45 degrees. 

To receive a rating in excess of 10 percent based on 
arthritis, the record must show x-ray evidence of involvement 
of 2 or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010. To receive a rating in 
excess of 10 percent for either knee based on limitation of 
motion, the record must show a limitation of motion in the 
flexion of 30 degrees or less, or limitation of motion in the 
extension of the leg of at least 15 degrees or more. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

X-rays studies have confirmed degenerative arthritis in both 
knees, but these studies do not show involvement of 2 or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations to warrant a 20 
percent rating under Diagnostic Code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

The October 2003 and March 2004 VA treatment records and the 
September 2008 VA examination report do not show a restricted 
range of motion in the Veteran's flexion of 30 degrees or 
less; or restricted range of motion in the extension of 15 
degrees or more. However, a VA treatment note from August 
2004 showed that a limitation of motion of 30 degrees flexion 
was present. The Board notes that the Veteran testified his 
knee pain began at 45 degrees during the July 2009 Board 
videoconference hearing. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

Viewing the evidence as a whole, the Board finds that the 
preponderance of the evidence does not support a finding that 
the limitation of motion warrants a rating in excess of 10 
percent. The Board has carefully considered that the August 
2004 VA treatment note and the Veteran's testimony at the 
July 2009 videoconference hearing. The Board notes that the 
Veteran is competent to describe his motion as limited, but 
assigns a greater weight to limitations of motion found by a 
medical examiner in clinical settings, which was specifically 
directed with a view towards ascertaining the severity of the 
Veteran's disorder. Caluza, supra. 

The August 2004 VA treatment note is the only medical 
evidence of a limitation of motion to warrant a 20 percent 
rating.  While it is an isolated instance of a slightly 
greater degree of impairment, the bulk of the remainder of 
the relevant evidence does not contain similar findings - 
especially when generated to ascertain the degree of 
impairment on a sustained basis.  See Voerth v. West, 13 Vet. 
App. 117 (1999) ((Holding that (1) where Veteran testified 
that his cyst, when inflamed, did not have an impact upon his 
employment, and; (2) where Veteran stated that his worsened 
condition would "only last a day or two," the Board was not 
required to schedule a rating examination for the period the 
cyst was inflamed, because "a person who experiences a 
worsened condition for a few days out of a year simply is 
less impaired than someone who suffers from the worsened 
condition for weeks or months.")).  Cf. Ardison v. Brown, 6 
Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 
(1992
  
The preponderance of the evidence does not approximate 
findings requisite for a 20 percent rating. The September 
2008 VA examination report showed that the Veteran had a full 
range of motion for both knees on more than three 
repetitions, despite experiencing "excruciating" pain. The 
VA examination report from December 2003 showed a full range 
of motion of the right knee and left knee motion limited to 
90 degrees flexion and 10 degrees extension. VA treatment 
records, dated October 2003 and March 2004, showed that the 
Veteran presented a full range of motion. After considering 
these medical records in conjunction with the Veteran's 
hearing testimony and the August 2004 VA treatment note, the 
Board finds that the record does not show either knee 
approximates the criteria for a rating in excess of 10 
percent based on limitation of motion. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261; DeLuca, supra.   

A rating in excess of 10 percent for either knee on the basis 
of arthritis or limitation of range of motion is denied. See 
id.

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the Veteran's bilateral knee disability is not 
adequately compensated by the regular rating schedule. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).

Temporary total rating for October 24, 2003 right knee 
surgery and a November 25, 2003 left knee surgery as 
requiring convalescence

The Veteran seeks a temporary total rating following 
arthroscopic surgery on both knees. The evidence does not 
support a temporary total rating following the right knee 
surgery, but supports a temporary total rating for the one 
month period following the Veteran's November 25, 2003 left 
knee surgery. A temporary total rating for October 2003 right 
knee surgery will be denied, and a one month temporary total 
rating for a November 2003 arthroscopic surgery of the left 
knee will be granted. 

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 
3 months may be made under § 4.30(a)(1), (2), or (3) and 
extensions of 1 or more months up to a 6 month period may be 
made under § 4.30(a)(2) or (3).

The Court has held that notations in the medical record as to 
the Veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30. See Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 
430 (1998). Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home recovery. 
Felden, supra. at 430 (rejecting VA Secretary's argument that 
the term "convalescence" requires housebound medical 
status).   

The Veteran underwent arthroscopic surgery for his right and 
left knees in October 24, 2003 and November 25, 2003, 
respectively. The Veteran received crutches following both 
surgeries. The October 2003 post-operative note following the 
right knee surgery reflected that the surgical wound was 
clean and a full range of motion was present. However, the 
post operative note for the November 25, 2003 left knee 
surgery showed the presence of edema and a limited range of 
motion of the left knee. On December 4, 2003, the physician 
recommended that the Veteran refrain from working until his 
next visit in three weeks. The subsequent treatment note on 
December 29, 2003 reflected that the left knee had a full 
range of motion with some complaints of instability. After 
physical examination, the physician opined that the Veteran 
could resume work.  

In sum, the record shows that the physician recommended the 
Veteran take approximately one month leave from work to allow 
his left knee to heal following surgery. See December 2003 VA 
treatment records. The Court has held that convalescence does 
not require a homebound status and the Board must consider 
the Veteran's incapacity to work in determining claims filed 
under 38 C.F.R. § 4.30. Felden, supra. After considering the 
Court's holdings in Felden and Seals, the Board finds that 
the physician's recommendation to discontinue work for 
approximately one month sufficient to meet the 
"convalescence" period in 38 C.F.R. § 4.30(a)(1). See 
Felden, supra.; Seals, supra. The Board grants a temporary 
total rating for the one month period beginning November 25, 
2003, the date of the outpatient surgery. 38 C.F.R. § 4.30; 
Id.

However, the record does not show that following the October 
2003 right knee surgery, healthcare providers recommended the 
Veteran stop working or noted any additional complications. A 
temporary total rating for the period following the October 
2003 right knee surgery is denied. 38 C.F.R. § 4.30. 

 
ORDER

The petition to reopen the claim of service connection for a 
right shoulder disability is denied.
 
A rating in excess of 10 percent for degenerative joint 
disease of the right knee is denied. 

A rating in excess of 10 percent for degenerative joint 
disease of the left knee is denied. 

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30(a), based on a need for convalescence following 
right knee surgery is denied. 

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30(a), based on a need for convalescence following 
left knee surgery is granted for one month beginning November 
25, 2003, subject to the statutes and regulations governing 
the payment of monetary awards.



REMAND

Regarding the issue of service connection for headaches, the 
Board finds that a medical opinion is necessary to clarify 
the present record. The Veteran contends his headache 
disability is secondary to various service connected 
disabilities. He was afforded a December 2004 VA examination 
for his headaches. The examiner diagnosed muscle contraction 
headaches and opined that the headaches were related to the 
analgesic medications. A VA knee examination report, dated 
September 2008, showed the Veteran did not have side effects 
from pain medication used to alleviate his knee pain. 

The Veteran is currently in receipt of service connection for 
a right ankle sprain, left and right knee arthritis, medial 
collateral ligament laxity left knee, and medial and 
collateral ligament laxity right knee. The Board finds that a 
medical opinion addressing whether use of the analgesic 
mediation is necessitated by the Veteran's service connected 
disabilities listed above or due to other non-service 
connected conditions.  
 
Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received 
any VA, non-VA, for headaches that is not 
evidenced by the current record. The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The AMC/RO should then obtain these 
records and associate them with the claims 
folder.

2. The AMC/RO should contact the VA 
physician conducting the December 2004 VA 
headache examination for an additional 
medical opinion. If she is unavailable, an 
appropriately qualified healthcare 
provider must be contacted for an opinion. 
The following considerations will govern 
the examination:

(a) The Veteran's claims folder, and 
a copy of this remand, will be 
available to the examiner, who must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this remand.

(b) After careful review of the 
claims file, the examiner is asked to 
opine (1) whether the Veteran's use 
of analgesics is due to his service 
connected disabilities of right ankle 
sprain, left and right knee 
arthritis, medial collateral ligament 
laxity left knee, medial and 
collateral ligament laxity right knee 
or due to non-service connected 
conditions and (2) the significance 
of findings in the subsequent 
September 2008 VA examination report 
stating that no side effects were 
present from the Veteran medication 
regimen. 

3.  After completion of the above, and any 
additional development of the evidence that 
the agency of original jurisdiction may 
deem necessary, the RO/AMC should review 
the record, to include all evidence 
received since the April 2009 Supplemental 
Statement of the Case and readjudicate the 
claim for service connection. If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


